DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 March 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claims 1, 13 and 17 recite the limitations of receiving an input regarding a desire to engage in communication from a user, making a list of the desired communication with another party, ranking the communication list, determining the amount of attention the user is paying to a communication device, determining the amount of attention being paid to the target communication device by the other party, generating a notice for the user that the other person is available for the communication if it is determined that both the user and the other party are both available, and finally initiating a communication between the user and the other party. Apart from the processing system that includes a processor, and memory for storage mental process.
The judicial exception is not integrated into a practical application because the claims simply teach of performing a series of actions based on observing human actions. The claims are presented in such a way that they can be performed by a generic computer. The claims make mention of a memory device and a processor, which are recited at such a high level of generality, that they amount to no more than general-purpose hardware used as tools to implement the abstract idea, (classifiable as automation of the mental process steps). The claims do not include additional 
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the processor and the memory do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 13 and 17 are not eligible.
Claims 2, 14 and 18 provide selecting a communication device for engaging in the communication from a plurality of communication. A human could make a selection of a best fit communication device from a list of communication devices, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 3 provides presenting a verbal introduction to the communication which includes a user identifier and a subject of the communication. A human could write down the user’s name as well as the subject of the communication, in order to present in to the third party, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 4 provides that the selecting is based on environmental data collected by the equipment. A human could collect environmental/surrounding information to be able to make a judgement about the selection, and this does not integrate any practical 
Claim 5 provides that the communication device is a mobile phone, one which a human could make a selection from, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 6 provides determining attentiveness level based on the user’s calendar, physical environment of the user’s equipment, or running applications. A human could determine a measure of a user’s attention by observing these details, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 7 provides comparing the first and second attentiveness levels to respective predetermined levels for each to determine an availability of the user and the target party to engage in the communication. A human could observe both the user and the target party, determine that the attention being paid to their communication devices exceed a certain time period, and with that, determine that both are available to engage in the communication, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 8 provides that the user’s equipment is connected to a network which the user is subscribed to, and the network enables the communication between the user and the third party. Claim 8 does not add significantly more to the abstract idea of claim 1 which describes initiating communication between the equipment of the user and that 
Claims 9, 15 and 19 provide that the target party opts in for the process of being able to access the third party’s equipment. A human could be granted permission to access the attention given to the third party’s device by looking at it to assess the third party’s attention, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception. 
Claim 10 provides generating an indication to perform initiating the communication based on the generated notice. A human could voice out an indication to make the communication after having written down the note that the target party is available, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claims 11, 16 and 20 provide predicting the duration of the communication. A human could make a prediction of the duration of the communication based on past communication durations, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 12 provides generating and presenting a verbal notice regarding the predicted duration of the communication. A human could voice out the predicted 
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites a “machine-readable medium”, which typically covers both transitory and non-transitory media. Transitory media including carrier waves or communication media are viewed as physical characteristics of a form or energy, such as frequency, voltage, or the strength of a magnetic field, defined energy or magnetism, per se, and as such are non-statutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that the claims reciting the signal are encoded with functional descriptive material that fall within any of the categories of the patentable subject matter set forth in § 101.
Considering the Specification in [00060]-[00061], it is noticed that “computer-readable storage media” comprise both volatile and non-volatile media, removable and non-removable media as well as other tangible and/or non-transitory media which are “to exclude only propagating transitory signals per se.” The Specification however refers here specifically to “computer-readable storage media” and does not address the limits of the claimed “machine-readable medium.”
A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer, which permits the computer program’s functionality to be realised, and is thus statutory (see MPEP 2106).

Allowable Subject Matter
Claims 1, 13 and 17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
A method comprising:
obtaining, by a processing system including a processor, information regarding one or more communications desired by a user, the information comprising an input to equipment of the user, a verbal statement of the user captured by the equipment of the user, or a combination thereof;
generating, by the processing system, a list of the desired communications, the list comprising listed communications each having a target party;
determining, by the processing system, a priority order for the listed communications, wherein a communication of the listed communications has a first priority;
determining, by the processing system, a first attentiveness level of the user with respect to equipment of the user currently in use, to determine whether the user is available to participate in the communication;
accessing, by the processing system, equipment of the target party to determine a second attentiveness level of the target party with respect to equipment of the target party, to determine whether the target party is available to participate in the communication; and

generating, by the processing system, a notice at the equipment of the user that the target party is available; and
initiating, by the processing system, the communication between the equipment of the user and the equipment of the target party.
Closest Prior Art
The reference of Ellert et al (US 10,672,379 B1) provides teaching for having a user utter a statement to contact a third party (Col 1 lines 51-53), generating a list to attempt to make one of several possible communications (Col 2 lines 45-51), and ranking the contact to communicate with based on historical intent data (Col 2 lines 59-64), date and birthday information (Col 3 lines 4-9) and based on particular day of the week and time of the day (Col 3 lines 10-21).
ADAMS (US 2020/0244788 A1) provides teaching for monitoring the availability of both the user and the target party [0050], determining that both parties are available for communication, sending a notification to the user upon determining that both parties are available for communication, and initiating a call from the user to the target party [0044].
Sreepathihalli et al (US 2020/0053257 A1) provides teaching for comparing a user’s attention to a threshold likelihood in relation to an electronic device [0051].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method which determines if both the user and the target party are available to participate in the communication based on the determined attentiveness levels of the user and the target party to their respective equipment currently in use.

With regard to independent claim 13, the prior art of record taken alone or in
combination fail to teach, inter alia, a device which determines if both the user and the target party are available to participate in the communication based on the determined attentiveness levels of the user and the target party meeting respective predetermined thresholds to their respective equipment currently in use.
Claim 13 would hereby be allowable over the prior art of record applied to claim 1 above, if rewritten or amended to overcome the 35 U.S.C. 101 rejection set forth in this Office Action.
With regard to independent claim 17, the prior art of record taken alone or in
combination fail to teach, inter alia, a machine-readable medium storing executable instructions which determines if both the user and the target party are available to participate in the communication based on the determined attentiveness levels of the user and the target party to their respective equipment currently in use.
Claim 17 would hereby be allowable over the prior art of record applied to claim 1 above, if rewritten or amended to overcome the 35 U.S.C. 101 rejection set forth in this Office Action.
Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 18, 19 and 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bostick et al (US 2019/00340817 A1) provides teaching for comparing a user’s attention level to a predetermined duration threshold [0016].
Ekbatani (US 2012/0329473 A1) provides teaching for a user initiating communication with a target party upon the determination that the target party is available for communication [0028].
Hatch (U.S. 11,003,839 B1) provides teaching for determining if an attention score of an object exceeds a particular threshold (Col 314 lines 3-7).
Kozloski et al (US 2017/0223413 A1) provides teaching for checking if a user’s attentiveness level has fallen below a certain threshold [0037].
Rogers et al (US 2021/0183406 A1) provides teaching for alerting a user when a subject is available, and thereby allowing communication to be initiated based on the availability of all parties.
Simpson-Anderson et al (US 2011/0302253A1) provides teaching for notifying a user as the attention level changes [0014].
VAN OS et al (WO 2019/217477 A1) provides teaching for detecting that a user is looking at a display, the device is able to indicate that a live communication session is available [0240].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657